Blackburn, Presiding Judge,
dissenting.
I must respectfully dissent. The record shows that the surviving children of the Delsons did not give any notice of their wrongful death claim as required by the plain language of OCGA § 50-21-26 (a) (the Georgia Tort Claims Act), so I would affirm the grant of partial summary judgment to the Department of Transportation.
The majority’s decision allows the surviving children to proceed with suit based on the notice from the estates, another party. A similar interpretation of the notice provision has been rejected by our Supreme Court.
Applying the dissent’s interpretation, individuals could sue the state based on the notice of other persons about other claims, so long as the claims derived from the same negligent act. . . . That liberal construction would undermine substantially the requirement of notice to the state.
*103Williams v. Dept. of Human Resources.3
In Williams, Paul and Sheila Williams had sent an ante litem notice to the state claiming she had suffered pain, disfigurement and reduced life expectancy and that he had suffered loss of consortium due to a public health nurse’s failure to diagnose Mrs. Williams’ breast cancer. After Mrs. Williams died, Mr. Williams filed a wrongful death action against the state. The trial court’s dismissal of the action was affirmed because Mr. Williams had not strictly complied with OCGA § 50-21-26. He failed to give notice of his wrongful death claim. Id.
The Supreme Court reiterated in Williams, supra, that we should look to the plain meaning of the statutory language to interpret the GTCA and, furthermore, that substantial compliance with the notice provisions of the statute is inadequate. The majority’s analysis here ignores the plain language of the statute which requires that any person who has a claim against the state must give notice of that claim. OCGA § 50-21-26, the ante litem notice provision, provides “(a) No person . . . having a tort claim against the state under this article shall bring any action against the state upon such claim without first giving notice of the claim.” “Person” is defined in the GTCA as “a natural person, corporation, firm, partnership, association, or other such entity.” OCGA § 50-21-22 (4).
In the present case, the persons bringing the wrongful death action are the surviving children of Crisanto and Delores Delson.4 The record is abundantly clear that none of the surviving children gave written notice to the state of any claim, much less their wrongful death claim, in accordance with OCGA § 50-21-26 (a). Rather, the only notice of claims arising out of the deaths of the Delsons came from the estates of Crisanto Delson and Delores Delson.
It matters not that, as the majority states, the same law firm which later filed suit on behalf of the surviving children sent the notice. The notice makes reference only to the estates:
This law firm represents the interests of the estates of Crisanto Delson [and] Delores Delson. . . . Pursuant to OCGA § 50-21-26, et seq., this letter will serve as notice . . . that the representatives of the aforementioned estates intend to file a lawsuit against the State of Georgia.
The purpose of the notice provision is to “ensure that the state receives adequate notice of the claim to facilitate settlement before *104the filing of a lawsuit.” Williams, supra at 625. Accordingly, it is of the utmost importance that the state know which parties are asserting claims. Here, the estates of the deceased and the surviving children are distinct “persons” asserting separate claims. The estates cannot assert a wrongful death claim; only the surviving children can assert that claim. OCGA § 51-4-2. Since the surviving children failed to give notice to the state of any claim, the trial court’s grant of partial summary judgment to the DOT should be affirmed. OCGA § 50-21-26 (a); Williams, supra; Bd. of Regents &c. of Ga. v. Frost.5
Decided July 13, 2000
Weinstock & Scavo, Michael Weinstock, Jeffrey P. Yashinsky, Jan P. Cohen, for appellants.
Thurbert E. Baker, Attorney General, Kathleen M. Pacious, Deputy Attorney General, Lawson, Davis, Pickren & Seydel, G. Thomas Davis, Paul R. Jordan, Alison H. Price III, Swift, Currie, McGhee & Hiers, Stephen L. Cotter, Henry L. Pruett, Moore, Ingram, Johnson & Steele, William R. Johnson, Jere C. Smith, for appellees.

 Williams v. Dept. of Human Resources, 272 Ga. 624, 626 (532 SE2d 401) (2000).


 Plaintiffs Natividad Delson, Rex Delson, Maria Delson, Ann Delson Hejmanowski and Concepcion Delson Guistino.


 Bd. of Regents &c. of Ga. v. Frost, 233 Ga. App. 692 (2) (505 SE2d 236) (1998).